Citation Nr: 1537732	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-01 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right hip and/or thigh disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a right heel disability, to include denervation extensor digitorum brevis (EDB).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned in a June 2015 hearing.  A hearing transcript was associated with the claims file and reviewed prior to this decision.

The issue of entitlement to service connection for a right heel disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence does not show a current right hip or knee disability.

2. The weight of the evidence is against finding an in-service incurrence capable of resulting in the current meralgia paresthetica.


CONCLUSIONS OF LAW

The criteria for service connection for a right hip, thigh, or knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In June 2011, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified and available medical records have been obtained and considered, including private records.  The RO made two separate requests for records from ETSU Orthopedics but no response was received.  In September 2011, the RO informed the Veteran that the records had not been obtained and he should provide any copies available to him.  VA provided an examination for the right leg in August 2011.  There is no indication or assertion that the examination or opinions were inadequate for the claims decided herein.  Rather, the examiner discussed current findings, in-service incurrences, and lay evidence.  The Board has carefully reviewed the record and finds no additional development is needed for the claims.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the June 2015 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, in-service activities, and treatment to determine whether all relevant records had been obtained.  The undersigned's questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses, but he is not competent to diagnose a hip, thigh, or knee disability or determine the etiology because that requires specialized medical training and testing to understand the complex nature of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds him credible, as his statements have been detailed and consistent.

Based on the evidence, the Board finds that the criteria for service connection for a right hip, thigh, or knee disability have not been met.  See 38 C.F.R. § 3.303.

The evidence shows a current right thigh disability but not a right hip or knee disability.  The August 2011 VA examiner cited a June 2011 EMG study that diagnosed right lateral femoral cutaneous sensory neuropathy, also known as meralgia paresthetica.  The remainder of the June 2011 EMG study was normal.  Although the Veteran reported right leg pain, VA and private treatment records are silent for any current right hip or knee diagnoses.  The private provider in April 2011 ruled out diagnoses of rheumatism, inflammatory arthropathy, degenerative joint disease, fibromyalgia, and connective tissue disease.  The provider concluded that symptoms suggested a neurological or psychological basis.  At the Board hearing, the Veteran reported that an MRI showed that the cartilage in his knee needed to be replaced.  The VA examiner did not find any current right knee disability from testing and observation.  VA treatment from September 2011 notes a number of right foot, ankle, knee, and hip x-rays that were unremarkable and normal hip and knee flexion and extension, except for pain.  

The Veteran is not competent to diagnose a musculoskeletal disability, and the competent evidence does not show a current right knee or hip disability.  See Jandreau, 492 F.3d at 1377.  VA and private treatment suggest that the meralgia paresthetica and spinal radiculopathy could cause the pain throughout his right leg.  Service connection for a separate right knee or hip disability cannot be established without a current diagnosis beyond the symptoms of pain.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain is not a compensable disability).         

With respect to meralgia paresthetica, the evidence does not show an in-service incurrence resulting in the current disability.  At the Board hearing, the Veteran reported that during a training exercise, he slid down a cable from a tower, missed the landing area, and landed on the ground.  He said that he injured his thigh and began to have pain.  Service treatment records show complaints of right thigh pain in February, March, and April 1977.  The diagnosis was probable quadriceps muscle strain.  See March 1977 records.  The September 1977 separation examination found no disabilities in the right thigh and noted normal lower extremities.  Similarly, the Veteran denied problems in the legs or knees, neuritis, or bone/joint deformity when he separated from service.  At the Board hearing and VA treatment in September and October 2011, the Veteran reported continuous right leg pain for over 30 years.  

The August 2011 VA examiner concluded that the current right leg disability was less likely than not related to service and more likely related to a 1995 injury and resulting surgery.  The examiner found that the right quadriceps muscle strain in service was non-disabling and there was no history of another injury in service.  The examiner explained that meralgia paresthetica occurs when the lateral femoral cutaneous nerve becomes trapped and compressed.  The June 2011 EMG report noted a traumatic etiology based on the Veteran's history.  VA and private treatment records note a 1995 femur fracture with surgery and a rod placed to stabilize the bone.  April and June 2009 treatment shows that the femur rod was later removed because it caused pain.  The examiner found that the 1995 right thigh injury was likely the cause of the current right thigh dysesthesia.  The Board has considered the Veteran's statements of continuous pain but finds the VA examiner's opinion, normal separation examination, and evidence of an intervening injury more probative.  As such, the weight of the evidence is against a causal connection between the current meralgia paresthetica and service, and service connection is not established.  See 38 C.F.R. § 3.303.          


ORDER

Service connection for a right knee disability is denied.

Service connection for a right hip and thigh disability is denied.


REMAND

The August 2011 VA examiner provided a negative opinion on the right heel because there was no documentation of a foot injury in service treatment records.  However, medical records are not the only evidence to be considered by the examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  At the Board hearing, the Veteran reported an incident in service where he was doing a training exercise on a zip line, missed the landing target, and injured his right foot/heel.  February 1977 service treatment records show a calcaneus stress fracture.  The record shows that "left" was circled.  However, the Veteran reported that the provider circled the wrong word, and the format of the record leaves question as to which foot was injured (the circle actually encompasses both the word "left" and "right").  An addendum opinion would be helpful so the examiner can consider this evidence.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the August 2011 examiner, or another appropriate examiner if that examiner is unavailable, to provide an addendum opinion on the right heel and chronic EDB.  The examiner should address the following:

a. Is the current denervation extensor digitorum brevis at least as likely as not related to the in-service injury?

Please note the Veteran's report of sliding down a cable and landing hard on his feet and the February 1977 diagnosis of calcaneus stress fracture.  The Veteran reported that the in-service provider circled "left" but the injury was on the right.  Please assume that the injury was on the right side.

Consider all lay and medical evidence and provide rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

2. Issue a supplemental statement of the case, and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


